-— —- FILED
CHARLOTTE, NC
UNITED STATES DISTRICT COURT —

WESTERN DISTRICT OF NORTH CAROLINA FEB 17 2021
CHARLOTTE DIVISION

US DISTRICT COURT
WESTERN DISTRICT OF NC

 

UNITED STATES OF AMERICA ) DOCKET NO.3:2| Oy Uip FIND

)
v. ) BILL OF INDICTMENT

)

JASMINE JOHNNAE CLIFTON ) 18 U.S.C. § 1343
) 18 U.S.C. § 1040
)

THE GRAND JURY CHARGES:

At all times material to this Indictment:
Introduction

1. Defendant Jasmine Johnnae Clifton (“CLIFTON”) submitted and caused to be
submitted a fraudulent loan application to the United States Small Business Administration
(“SBA”) for Jazzy Jas LLC, a company that was dissolved at the time of the loan application. As
a result of the fraudulent application, which included false information about revenues and a
fraudulent tax document, CLIFTON obtained $149,900 in disaster relief funds that were intended
to be provided to an existing business harmed by the COVID-19 pandemic.

Jazzy Jas LLC

2. In 2019, CLIFTON created Jazzy Jas, an online retail clothing sales business. As
a legal entity, Jazzy Jas LLC existed in North Carolina for approximately eight months.

3. On or about February 1, 2019, CLIFTON filed Articles of Organization with the
North Carolina Secretary of State to form a limited liability company (LLC) named Clifton
Holdings LLC, In the organization articles, CLIFTON was listed as the only member of the LLC
and the address for the business was the same as CLIFTON’s home address. On or about April
1, 2019, CLIFTON officially filed papers to amend the Articles of Organization for Clifton
Holdings LLC and changed its name to Jazzy Jas LLC. On or about January 24, 2020,
CLIFTON signed a document to dissolve Jazzy Jas LLC. The Articles of Dissolution were filed
with the North Carolina Secretary of State on March 5, 2020, with a retroactive effective date of
September 30, 2019.

Case 3:21-cr-00046-FDW-DSC Document 1 Filed 02/17/21 Page 1 of 6
The CARES Act and EIDL Loans

 

4, The SBA is an executive-branch agency of the United States government that
provides support to entrepreneurs and small businesses. The mission of the SBA is to maintain
and strengthen the nation’s economy by enabling the establishment and viability of small
businesses and by assisting in the economic recovery of communities after disasters.

5. On March 13, 2020, President Donald J. Trump declared an emergency under
Section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act in
response to coronavirus disease 2019 (COVID-19). On March 27, 2020, the President signed
into law the Coronavirus Aid, Relief, and Economic Security (“CARES”) Act, which was
designed to provide emergency financial assistance to the millions of Americans who were
suffering the economic effects caused by the COVID-19 pandemic. The CARES Act established
several new temporary programs and provided for the expansion of others, including programs
created and/or administered by the SBA, to administer the emergency relief.

6. One of the programs expanded by the CARES Act was the Economic Injury
Disaster Loan (“EIDL”) program, which is a SBA program that provides low-interest financing
to small businesses, renters, and homeowners in regions affected by declared disasters.

7. EIDL proceeds may only be used for working capital to alleviate economic injury
caused by the disaster (related to the COVID-19 pandemic) occurring in the month of January
31, 2020 and continuing thereafter,

8. EIDL funds are issued directly from the United States Treasury, and an applicant
applies through the SBA via an online portal. In the electronic application, the applicant certifies
that all of the information in the application is true and correct to the best of the applicant’s
knowledge and is warned that any false statement or misrepresentation to the SBA or any
misapplication of loan proceeds may result in sanctions, including criminal penalties. The
application also states that the SBA relies upon the self-certifications in the EIDL application in
determining whether the applicant is eligible for an EIDL.

9, The EIDL application process collects information concerning the business and
the business owner, including information regarding the business’s gross revenue for the 12-
month period preceding the disaster, which, for COVID-19, is defined as January 31, 2020; the
cost of goods sold for the 12-month period preceding the disaster; the number of employees
employed by the business at the time of the disaster; information as to the criminal history of the
business owner; and information regarding anyone that assisted in the preparation of the
application.

Case 3:21-cr-00046-FDW-DSC Document 1 Filed 02/17/21 Page 2 of 6
The Scheme to Defraud

10. CLIFTON devised a scheme and artifice to defraud the United States, specifically
the SBA, by: (1) preparing and causing to be prepared false and fraudulent EIDL joan
documents, including an application and other forms; (2) submitting and causing to be submitted
the false and fraudulent loan application to the SBA in order to obtain funds through the EIDL
program; and (3) receiving and obtaining payments and benefits based on the fraudulent loan
application.

Manner and Means of the Scheme to Defraud

 

11. The manner and means by which CLIFTON sought to accomplish the objects and
purpose of the scheme and artifice included, among others:

12. Onor about July 24, 2020, CLIFTON electronically submitted and caused to be
submitted an application for an EIDL in the name of Jazzy Jas LLC to the SBA (“EIDL
Application -8460”).

13. Within EIDL Application -8460, CLIFTON falsely affirmed the following
information to the SBA:
a. that Jazzy Jas LLC was to be the recipient of the loan; and
b. that Jazzy Jas LLC had $350,000 in gross revenues for the 12 months prior to
the disaster.

14. In addition, within the EIDL Application -8460, CLIFTON provided a fraudulent
Schedule C tax form to the SBA as a supplement document.

15.  Onor about August 8, 2020, CLIFTON electronically signed the Loan
Authorization and Agreement in connection with SBA Loan -8204 for Jazzy Jas LLC. In the loan
agreement, CLIFTON certified that all of the representations in EIDL Application -8460 were
true, correct and complete and were offered to induce SBA to make the loan. CLIFTON
specifically agreed to use the loan proceeds for Jazzy Jas LLC “solely as working capital to
alleviate economic injury caused by disaster occurring in the month of January 31, 2020,”

16. In fact, Jazzy Jas LLC no longer existed at the time of CLIFTON’s loan
application and agreement. CLIFTON nonetheless used the prior existence of Jazzy Jas LLC as
a means to exploit a federal loan program and obtain a substantial cash sum.

17. Onor about August 8, 2020, EIDL Application -8460 was approved for an EIDL
in the amount of $150,000.00, less a $100.00 fee (“SBA Loan -8204”),

18. On or about August 11, 2020, in connection with SBA Loan -8204, EIDL funds

totaling $149,900.00 were deposited into CLIFTON’s State Employee Credit Union (SECU)
account.

Case 3:21-cr-00046-FDW-DSC Document 1 Filed 02/17/21 Page 3 of 6
19. After the fraudulent loan proceeds were deposited into CLIFTON’s SECU bank
account, CLIFTON diverted and caused to be diverted the fraudulently-obtained funds for
personal and unauthorized purposes, including purchases at Nike, Dillards, Nordstrom, IKEA,
Best Buy, Mattress Firm, Rooms To Go, Lowes, Kirklands, Ross, Foot Locker, Target, Walmart,
Guitar Center, LS Biggs Camera, Best Buy, Amazon, Lyft rideshare, Saks New York, Neiman
Marcus, Diamond Castle New York, American Airlines, HomeGoods, Diamonds by David,
Progressive Insurance, Embassy Suites, Dirty South Customs, Liberty Buick GMC, Louis
Vuitton, and various other retail shopping outlets.

COUNT ONE
(Wire Fraud in Relation to a Disaster Benefit)

20, Paragraphs 1 through 19 of this Biil of Indictment are re-alleged and incorporated
herein by reference as though fully set forth herein.

21. From on or about July 24, 2020 through on or about November 24, 2020, in the
Western District of North Carolina and elsewhere, the defendant,

JASMINE JOHNNAE CLIFTON,

with the intent to defraud, did knowingly and intentionally devise the above-described scheme
and artifice to defraud and to obtain money by materially false and fraudulent pretenses,
representations, and promises, and for the purpose of executing such scheme and artifice to
defraud, did transmit and cause to be transmitted by means of wire communication in interstate
commerce any writing, signal, picture, and sound, fo wil: an electronic loan application and
supporting documents, a signed loan agreement, wire transfers, and other electronic financial
transactions in interstate commerce.

22. The above-described scheme and artifice to defraud and obtain money by
materially false and fraudulent pretenses, representations, and promises, occurred in relation to,
or involving any benefit authorized, transported, transmitted, transferred, disbursed, or paid in
connection with, a presidentially-declared major disaster or emergency.

All in violation of Title 18, United States Code, Section 1343.

Case 3:21-cr-00046-FDW-DSC Document 1 Filed 02/17/21 Page 4 of 6
COUNT TWO
(Fraud in Connection with Major Disaster or Emergency Benefits)

23. Paragraphs | through 19 of this Bill of Indictment are re-alleged and incorporated
herein by reference as though fully set forth herein.

24, From on or about July 24, 2020 through on or about August 8, 2020, in the
Western District of North Carolina and elsewhere, the defendant,

JASMINE JOHNNAE CLIFTON,

did knowingly make a materially false and fraudulent statement and representation, in an EIDL
joan application, in connection with a benefit provided by the United States, which was
authorized and paid in connection with a major emergency declaration under section 501 of the
Robert T. Stafford Disaster Relief and Emergency Assistance Act, and was a payment, money,
and thing of value of the United States, and any department and agency thereof.

All in violation of Title 18, United States Code, Sections 1040(a)(2).

Case 3:21-cr-00046-FDW-DSC Document 1 Filed 02/17/21 Page 5 of 6
NOTICE OF FORFEITURE AND FINDING OF PROBABLE CAUSE

Notice is hereby given of 18 U.S.C. § 982 and 28 U.S.C. § 2461(c). Under Section 2461(c),
criminal forfeiture is applicable to any offenses for which forfeiture is authorized by any other
statute, including but not limited to 18 U.S.C. § 981 and all specified unlawful activities listed or
referenced in 18 U.S.C. § 1956(¢)7), which are incorporated as to proceeds by Section
981 (a)(1)(C). The following property is subject to forfeiture in accordance with Section 982 and/or
2461(c):

a. All property which constitutes or is derived from proceeds of the violations set forth
in Counts One and Two of this Bill of Indictment;

b. If, as set forth in 21 U.S.C. § 853(p), any property described in (a) and (b) cannot
be located upon the exercise of due diligence, has been transferred or sold to, or
deposited with, a third party, has been placed beyond the jurisdiction of the court,
has been substantially diminished in value, or has been commingled with other
ptoperty which cannot be divided without difficulty, all other property of the
defendant/s to the extent of the value of the property described in (a) and (b).

The Grand Jury finds probable cause that the following property is subject to forferture on
one or more of the grounds stated above:

a. A forfeiture money judgment in the amount of at least $149,900, such amount
constituting the proceeds of the violations set forth in Counts One and Two of this
Bill of Indictment; and

b. Approximately $50,415.84 in funds seized on or about November 24, 2020,
pursuant to a federal Seizure Warrant, from State Employees’ Credit Union
Account XXXX5645, such account held in the name of Jasmine Clifton.

__ ATRUE BILL:

R. ANDREW MURRAY
UNITED STATES ATTORNEY

6 JSR D9

WILLIAM T. BOZIN
ASSISTANT UNITED states ATTORNEY

 

Case 3:21-cr-00046-FDW-DSC Document 1 Filed 02/17/21 Page 6 of 6
